Exhibit 10.2




FORM OF

STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this "Agreement") dated as of August__, 2016, by
and between MARK DEFOOR (the "Seller") and the Purchaser identified on Exhibit A
attached hereto (the "Purchaser").




RECITALS




WHEREAS, Seller is the owner of 5,000,000 shares of the issued and outstanding
shares of Common Stock, $.0001 par value (the "Common Stock") of eBizware, Inc.,
a Delaware corporation (the "Company").




WHEREAS, Pursuant to the terms and conditions of this Agreement, Seller desires
to sell, and Purchaser desires to purchase, all of the Seller's rights, title,
and interest in and to 5,000,000 shares of the Common Stock as further described
herein (the “Shares Sold”).




NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:




1.

Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, simultaneous with the execution and delivery of this Agreement,
Seller shall sell, assign, transfer, convey, and deliver to Purchaser, and
Purchaser shall accept and purchase, the Shares and any and all rights in the
Shares to which Seller is entitled, and by doing so Seller shall be deemed to
have assigned all of his rights, titles and interest in and to the Shares to
Purchaser. Such sale of the Shares shall be evidenced by stock certificates,
duly endorsed in blank or accompanied by stock powers duly executed in blank or
other instruments of transfer in form and substance reasonably satisfactory to
the transfer agent of the Company.




2.

Consideration. In consideration for the sale of the Shares, Purchaser shall
deliver to Seller an amount equal to $0.0642 per share of Common Stock (the
"Purchase Price") for an aggregate of $321,000.00. The Purchase Price shall be
paid as follows: $321,000.00 shall be paid in cash as provided for in Section
3(c) below (the “Cash Purchase Price”).




3.

Closing; Deliveries.




(a)

The purchase and sale of the Shares shall be held on or before August 12, 2016
(the "Closing").




(b)

At the Closing, Seller shall deliver to Purchaser’s legal counsel ("Counsel")(i)
stock certificates evidencing the Shares Sold (the “Certificates”), duly
endorsed in blank or accompanied by stock powers duly executed in blank with
medallion guarantee, or other instruments of transfer in form and substance
reasonably satisfactory to Purchaser (the “Transfer Documents”); and (ii)
documents to substantiate identification of Seller (i.e. driver’s license or
Passport) and (iii) such other documents as may be required under applicable law
or reasonably requested by Purchaser. Purchaser acknowledges that prior to
Closing, Counsel received to such Counsel's full satisfaction, subject to
Seller’s representations below, (i) documentary evidence of the Seller’s
purchase of and payment for the Shares Sold (i.e. cancelled check, wire
confirmation or bank statement) and (ii) due recordation in the Company's share
register of Purchaser's full and unrestricted title to the Shares Sold.




(c)

At least five (5) business days prior to Closing, Purchaser shall deliver the
Purchase Price to Counsel by wire transfer or other means of immediately
available funds and provided evidence thereof to Seller. Upon receipt, Counsel
shall then deliver the Certificates and Transfer Documents to the Company’s
transfer agent. Upon confirmation by Company's transfer agent of (i) the receipt
of the Certificates and Transfer Documents, (ii) that no further documentation
is required to transfer the Shares Sold to the Purchaser; and (iii) confirmation
that there have been no changes in the Company’s capitalization as represented
to the Purchaser by the Company as of the date of this Agreement;; then Counsel
shall promptly, and no later than one business day after confirmation thereof by
the Company's transfer agent, deliver to the Seller the Net Cash Purchase Price
by wire transfer to the account set forth on Exhibit B. Seller hereby authorizes
the Purchaser to deduct from its Cash Purchase Price, the sum of $750.00 as
payment to Counsel to cover the closing administrative costs of the disbursement
of the Purchase Price and other administrative costs associated with the
Closing.




4.

Representations and Warranties of Seller. As an inducement to Purchaser to enter
into this Agreement and to consummate the transactions contemplated herein,
Seller represents and warrants to Purchaser as follows:





- 1 -




--------------------------------------------------------------------------------




4.1

Authority. Seller has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform his obligations under this Agreement. This Agreement constitutes the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with the terms hereof.




4.2

Ownership. Seller is the sole record and beneficial owner of the Shares, has
good and marketable title to the Shares, free and clear of all Encumbrances
(hereafter defined), other than applicable restrictions under applicable
securities laws, and has full legal right and power to sell, transfer and
deliver the Shares to Purchaser in accordance with this Agreement.
"Encumbrances" means any liens, pledges, hypothecations, charges, adverse
claims, options, preferential arrangements or restrictions of any kind,
including, without limitation, any restriction of the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership. Upon the
execution and delivery of this Agreement, Purchaser will receive good and
marketable title to the Shares, free and clear of all Encumbrances, other than
restrictions imposed pursuant to any applicable securities laws and regulations.
There are no stockholders' agreements, voting trust, proxies, options, rights of
first refusal or any other agreements or understandings with respect to the
Shares.




4.3

Valid Issuance. The Shares are duly authorized, validly issued, fully paid and
non-assessable, and were not issued in violation of any preemptive or similar
rights.




4.4

No Conflict. None of the execution, delivery, or performance of this Agreement,
and the consummation of the transactions contemplated hereby, conflicts or will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which the Seller is a party or by which he is bound, or to which the Shares are
subject; or (ii) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to the Seller or the Shares.




4.5

No Consent. No consent, approval, authorization or order of, or any filing or
declaration with any governmental authority or any other person is required for
the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.




4.6

No Other Interest. Neither Seller nor any of Seller’s respective affiliates has
any interest, direct or indirect, in any shares of capital stock or other equity
in the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares and Common Stock as reflected in the preamble to this Agreement.




4.7

No General Solicitation or Advertising. Neither any Seller nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the "Securities Act").




4.8.

Capitalization. The authorized capital of the Company consists of 75,000,000
shares of common stock, par value $0.0001, of which a total of 5,280,000 shares
are issued and outstanding (the “Issued and Outstanding Common Stock”) The
Issued and Outstanding Common Stock has been duly authorized, issued, fully paid
and nonassessable, free and clear of all liens, charges, pledges, security
interests, encumbrances, right of first refusal, preemptive right or other
restriction. No person, firm or corporation has any right, agreement, warrant or
option, present or future, contingent or absolute, or any right capable of
becoming a right, agreement or option to require the Company to issue any shares
in its capital or to convert any securities of the Company or of any other
company into shares in the capital of the Company.




4.9

Assets. The Company has good and marketable title to all of its assets, and such
assets are free and clear of any financial encumbrances not disclosed in the
financial statements included in the SEC Reports defined below.





- 2 -




--------------------------------------------------------------------------------




4.10.

SEC Reports. The Company has filed all reports required to be filed by it under
the Securities Act and the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d) of
the Exchange Act, (the “SEC Reports”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the United States
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing;




4.11

Registration/Anti-Dilution Rights. The Company is not a party to or bound by any
agreement or understanding granting registration or anti-dilution rights to any
person with respect to any of its equity or debt securities; no person has a
right to purchase or acquire or receive any equity or debt security of the
Company.




4.12.

Further Assistance. The Seller agrees to execute and deliver such other
documents and to perform such other acts as shall be necessary to effectuate the
purposes of this Agreement.




4.13.

Litigation. There are no actions, suits, proceedings, judgments, claims or
investigations pending or, to the best of Seller’s knowledge, threatened by or
against the Company or affecting the Company or its properties, at law or in
equity, before any court or other governmental agency or instrumentality,
domestic or foreign, or before any arbitrator of any kind. The Company has no
knowledge of any default on its part with respect to any judgment, order, writ,
injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which would result in
the discovery of such default.




4.14.

Liabilities. There are no trade payables, accrued expenses, liabilities,
obligations or commitments which the Company would be required to accrue or
reflect in its financial statements pursuant to GAAP as of the date hereof.




4.15.

Tax Returns. The Company has timely filed all state, federal or local income
and/or franchise tax returns required to be filed by it from inception to the
date hereof. Each of such income tax returns reflects the taxes due for the
period covered thereby, except for amounts which, in the aggregate, are
immaterial. In addition, all such tax returns are correct and complete in all
material respects. All taxes of the Company which are (i) shown as due on such
tax returns, (ii) otherwise due and payable or (iii) claimed or asserted by any
taxing authority to be due, have been paid, except for those taxes being
contested in good faith and for which adequate reserves have been established in
the financial statements included in the financial statements in accordance with
GAAP. There are no liens for any taxes upon the assets of the Company, other
than statutory liens for taxes not yet due and payable. The Company does not
know of any proposed or threatened tax claims or assessments.




4.16. Books and Records. The books and records, financial and otherwise, of the
Company are in all material aspects complete and correct and have been
maintained in accordance with good business and accounting practices.




4.17

Full Disclosure. No representation or warranty of the Seller to the Purchaser in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to the Seller that has specific application to the Shares
or the Company that materially adversely affects or, as far as can be reasonably
foreseen, materially threatens the Shares or the Company that has not been set
forth in this Agreement.




4.18

Offering on Form S-1.




(a)

Seller is the duly appointed President, Secretary, Treasurer and sole Director
of the Company, has been duly appointed to and now holds such offices, and no
person, other than Seller, has ever been an officer or director of the Company;




(b)

The shareholders list (the “Shareholders List”) of the Company dated December
12, 2015 is a true and correct copy of the list of shareholders of the Company
and is true, correct and accurate as of the date hereof;




(c)

The Shareholder’s List identifies all holders of common stock of the Company;




(d)

Except for Seller, each holder of common stock on the Shareholders List
purchased his or her shares identified on the Shareholders List directly from
the Company as part of an offering registered with the SEC pursuant to a
Registration Statement on Form S-1 (File No. 333-201239) (the “Registration
Statement”), declared effective by the SEC on August 24, 2015.





- 3 -




--------------------------------------------------------------------------------




(e)

Seller delivered a copy of the Prospectus, part of the Registration Statement,
to each of the holders of common stock on the Shareholders List (except Seller),
prior to each such holder’s purchase of shares of common stock in the offering
registered under the Registration Statement;




(f)

Each of the holders of common stock on the Shareholders List paid and delivered
to the Company the full purchase price for his or her shares;




(g)

Except for Seller, none of the holders of common stock on the Shareholders List
has ever been an officer, director or holder of more than 5% of the shares of
common stock or voting power of the Company; and




(h)

Except for Seller, none of the holders of common stock on the Shareholders List
has ever, directly or indirectly, controlled, acted in common control with or
been controlled by the Company or ever otherwise been an “affiliate” of the
Company within the meaning of SEC Rule 405, promulgated pursuant to the
Securities Act.




4.19.

Contracts. The Company is not party to any contract, agreement or arrangement
other than this Agreement and as otherwise disclosed in the SEC Reports.




4.20.

Shell Status. The Company is not now and has never been a shell company as
defined in SEC Release 33-8587 and is not subject to Footnote 32 of SEC Release
33-8587 notwithstanding the facts related to the timing of this transaction and
understandings with respect to the existing business of the Company.




4.21

OTC Matters. At the date hereof and at the Closing Date:




(a)

the Common Stock is eligible to trade and be quoted on, and is quoted on the
OTCQB tier maintained by OTC Markets, Inc. (the “OTCQB”) and has received no
notice or other communication indicating that such eligibility is subject to
challenge or review by the any applicable regulatory agency, electronic market
administrator, or exchange;




(b)

the Company has and shall have performed or satisfied all of its undertakings
to, and of its obligations and requirements with, the SEC;




(c)

the Company has not, and shall not have taken any action that would preclude, or
otherwise jeopardize, the inclusion of the Common Stock for quotation on the
OTCQB; and




(d)

the Common Stock is eligible for participation in The Depository Trust Company
(“DTC”) book entry system and has shares of Common Stock on deposit at DTC.




4.22

Authenticity of Documents. Copies of the documents identified in Section 3(b)
and furnished to Buyer or Counsel are true and correct copies of the original of
such document.




5.

Representations and Warranties of Purchaser. As an inducement to Seller to enter
into this Agreement and to consummate the transactions contemplated herein,
Purchaser represents and warrants to Seller as follows:




5.1

Authority. Purchaser has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform his obligations under this Agreement. This Agreement constitutes the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with the terms hereof.




5.2

No Consent. No consent, approval, authorization or order of, or any filing or
declaration with any governmental authority or any other person is required for
the consummation by the Purchaser of any of the transactions on its part
contemplated under this Agreement.




5.3

No Conflict. None of the execution, delivery, or performance of this Agreement,
and the consummation of the transactions contemplated hereby, conflicts or will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which Purchaser is a party or by which he is bound; or (ii) any federal, state,
local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
Purchaser.




5.4

Potential Loss of Investment. Purchaser understands that an investment in the
Shares is a speculative investment which involves a high degree of risk and the
potential loss of his entire investment.





- 4 -




--------------------------------------------------------------------------------




5.5

Receipt of Information. Purchaser has received all documents, records, books and
other information pertaining to his investment that has been requested by the
Purchaser, including without limitation, the Securities and Exchange Commission
(“SEC”) filings made by the Company.




5.6

No Advertising. At no time was the Purchaser presented with or solicited by any
leaflet, newspaper or magazine article, radio or television advertisement, or
any other form of general advertising or solicited or invited to attend a
promotional meeting otherwise than in connection and concurrently with such
communicated offer.




5.7

Investment Experience. The Purchaser (either by himself or with his advisors) is
(i) experienced in making investments of the kind described in this Agreement,
(ii) able, by reason of his business and financial experience to protect his own
interests in connection with the transactions described in this Agreement, and
(iii) able to afford the entire loss of his investment in the Shares.




5.8

Investment Purposes. The Purchaser is acquiring the Shares for Purchaser’s own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part and no other person has a direct or indirect
beneficial interest in the amount of restricted Shares the Purchaser is
acquiring herein. Further, the Purchaser does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
restricted Shares the Purchaser is acquiring.




5.9.

Accredited Investor Status. Purchaser is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).




6.

Indemnification; Survival.




6.1

Indemnification. Each party hereto shall jointly and severally indemnify and
hold harmless the other party and such other party's agents, beneficiaries,
affiliates, representatives and their respective successors and assigns
(collectively, the "Indemnified Persons") from and against any and all damages,
losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys' fees and costs) (collectively, "Losses") resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non­fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement.




6.2

Survival. All representations, warranties, covenants and agreements of the
parties contained herein or in any other certificate or document delivered
pursuant hereto shall survive until the expiration of the applicable statute of
limitations; provided, however that the representations and warranties in
Sections 4.9, 4.13, 4.14, 4.15 and 4.16 shall survive the Closing for a period
of one year from the date of Closing.




7.

Miscellaneous.




7.1

Further Assurances. From time to time, whether at or following the Closing, each
party shall make reasonable commercial efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things reasonably necessary,
proper or advisable, including as required by applicable laws, to consummate and
make effective as promptly as practicable the transactions contemplated by this
Agreement.




7.2

Notices. All notices or other communications required or permitted hereunder
shall be in writing shall be deemed duly given (a) if by personal delivery, when
so delivered, (b) if mailed, three (3) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent to the addresses of the
parties as indicated on the signature page hereto. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.





- 5 -




--------------------------------------------------------------------------------




7.3

Choice of Law; Jurisdiction. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of law. Each of the parties agree to submit to
the jurisdiction of the federal or state courts located in Palm Beach County,
Florida in any actions or proceedings arising out of or relating to this
Agreement. Each of the parties, by execution and delivery of this Agreement,
expressly and irrevocably (i) consents and submits to the personal jurisdiction
of any of such courts in any such action or proceeding; (ii) consents to the
service of any complaint, summons, notice or other process relating to any such
action or proceeding by delivery thereof to such party as set forth in Section
7.2 above and (iii) waives any claim or defense in any such action or proceeding
based on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis. EACH OF THE UNDERSIGNED HEREBY WAIVES FOR
ITSELF AND ITS PERMITTED SUCCESSORS AND ASSIGNS THE RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING INSTITUTED IN CONNECTION WITH THIS AGREEMENT.




7.4

Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties in respect of the transactions contemplated hereby
and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.




7.5

Assignment. Each party's rights and obligations under this Agreement shall not
be assigned or delegated, by operation of law or otherwise, without the other
party's prior written consent, and any such assignment or attempted assignment
shall be void, of no force or effect, and shall constitute a material default by
such party.




7.6

Amendments. This Agreement may be amended, modified, superseded or cancelled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties
hereto.




7.7

Waivers. The failure of any party at any time or times to require performance of
any provision hereof shall in no manner affect the right at a later time to
enforce the same. No waiver by any party of any condition, or the breach of any
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or breach or a
waiver of any other term, covenant, representation or warranty of this
Agreement.




7.8

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts and by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.




7.9

Severability.

If any term, provisions, covenant or restriction of this Agreement is held by a
court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.




7.10

Interpretation. The parties agree that this Agreement shall be deemed to have
been jointly and equally drafted by them, and that the provisions of this
Agreement therefore shall not be construed against a party or parties on the
ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.




7.11

Further Assurances. At the reasonable request of Purchaser and without demanding
further consideration from Purchaser, Seller agrees to execute and deliver to
Purchaser such other documents and instruments, and do and perform such other
acts and things, as may be reasonably necessary for effecting completely the
consummation of the transfer of ownership in and to the Shares as contemplated
hereby, as well as the deposit of the Shares with a broker-dealer.




IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.




SELLER:




______________________________

MARK DEFOOR








- 6 -




--------------------------------------------------------------------------------




EXHIBIT A

Purchaser Signature Page




Purchaser Name

 

No. Shares to be Acquired

 

Purchase Price Per Share

 

Total Purchase Price




57 Society International Limited







By: _________________________________




Name: ______________________________




Title: _______________________________

  

 




5,000,000

 




$0.0642

 




$321,000.00

















- 7 -




--------------------------------------------------------------------------------




EXHIBIT B

WIRE TRANSFER INFORMATION







Receiving Bank:

Community America Credit Union

6280 W 135th Street

Overland Park, KS 66209

913.905.7000

ABA Routing Number: 301081508




Beneficiary:




Mark DeFoor

Account Number: XXXXXXXX

13118 Lamar Ave Overland Park, KS 66209 913.832.0072











- 8 -


